FIRST DIVISION
                                              March 31, 2011



No. 1-09-1272



MARISOL RODRIGUEZ,                       )    Appeal from the
                                         )    Circuit Court of
                                         )    Cook County.
     Plaintiff-Appellant,                )
                                         )
                                         )
     v.                                  )    No. 08 CH 32743
                                         )
                                         )
JODY P. WEIS, Superintendent of          )
Police of the City of Chicago, and       )
the POLICE BOARD OF THE CITY OF          )
CHICAGO,                                 )
                                         )   Honorable
                                         )   William O. Maki,
     Defendants-Appellees.               )   Judge Presiding.


     PRESIDING JUSTICE HALL delivered the judgment of the court,

with opinion.   Justices Hoffman and Rochford concurred in the

judgment and opinion.

     Plaintiff Marisol Rodriguez appeals from a circuit court

order affirming a decision of the Police Board of the City of

Chicago (Board) discharging her from her position as a Chicago

police officer.   The Board determined that plaintiff altered

certain documents (return-to-work status reports) and submitted

them to the Chicago police department's medical services section

(hereinafter, Medical Services), falsely representing that a

physician had recommended that her work duties be limited due to

injury.

     The Board concluded that plaintiff's conduct violated the

following rules of article V of the rules and regulations of the
No. 1-09-1272

Chicago police department (Department): Rule 2, which prohibits

"[a]ny action or conduct which impedes the Department's efforts

to achieve its policy and goals or brings discredit upon the

Department," and Rule 14, which prohibits "making a false report,

written or oral."

     Plaintiff sought administrative review of the Board's

decision in the circuit court.    The circuit court affirmed the

Board's decision.   Plaintiff appeals.     We affirm.

                              BACKGROUND

     On May 14, 2008, the superintendent of police filed charges

with the Board against plaintiff, recommending that she be

discharged from her position as a Chicago police officer for

violating Department Rules 2 and 14.       The Board conducted a two-

day hearing on the matter at which the following evidence was

presented.

     Plaintiff worked routine patrol duty at the 20th District.

In June 2006, she was reassigned to a light-duty desk job due to

alleged problems with her right hand.      Plaintiff maintained she

was left-handed, but that she used her right hand to fire her

service weapon.

     Dr. David Garelick, an orthopedic surgeon at the Illinois

Bone and Joint Institute's Desilva Center, first examined

plaintiff on July 14, 2006.    Plaintiff complained of numbness and

tingling in her right hand.    She claimed that her symptoms were

aggravated when she typed.


                                 -2-
No. 1-09-1272

     Plaintiff was initially diagnosed as suffering from possible

carpal tunnel syndrome.   However, after failing to identify a

specific cause of plaintiff's symptoms, the doctor scheduled

plaintiff to undergo an electromyogram (EMG)/nerve conduction

test.   The doctor also completed a return-to-work status report,

stating that plaintiff could return to work, but with limited

repetitive movement of her right hand, no strenuous activity with

her right hand, and no typing.   Plaintiff was given an

appointment to return on July 28, 2006.

     On July 28, 2006, Dr. Garelick examined plaintiff and

discussed the results of her EMG test.    The test results were

normal.   Again, the doctor was unable to identify a specific

cause of plaintiff's symptoms.   He determined that there was

nothing further he could do for plaintiff within his specialty of

orthopedics.    He discharged plaintiff from his care and referred

her to a neurologist.

     Dr. Garelick testified that plaintiff requested a doctor's

note recommending that she be placed on light duty for six

months.   The doctor responded that he was uncomfortable making

such a recommendation in light of his inability to identify a

cause of plaintiff's symptoms.   Instead, he agreed to extend her

light duty a week or two, to give her time see the neurologist.

The doctor also completed another return-to-work status report,

stating that plaintiff could return to work, but that she should

be limited to mostly left-handed work.


                                 -3-
No. 1-09-1272

     During his testimony, Dr. Garelick was shown the return-to-

work status reports from plaintiff's file at Medical Services.

The doctor noted that the reports contained alterations and extra

notations not found on the copies of the reports retained in his

office files.

     Dr. Garelick observed that on his copy of the return-to-work

status report for July 14, 2006, he had only recommended that

plaintiff's duties include "no typing," but that the copy of the

report from the Medical Services file had been altered to include

the word "writing" after "no typing."   The doctor further noted

that on his copy of the return-to-work status report for July 28,

2006, the line adjacent to "Next Appointment" had been left

blank, but that the copy of the report from the Medical Services

file had been altered to list the "Next Appointment" as

"8/16/06."   The report had also been altered to recommend that

plaintiff's light duties be extended for "11-12" weeks, instead

of the "1-2" weeks the doctor had written.

     In addition, the doctor noted that on his copy of the

return-to-work status report for July 28, 2006, he had not

written anything on the line next to "Other (specify)," and he

had not put a check mark on the line next to "Limited

pushing/pulling."   However, the copy of the report taken from the

Medical Services file showed that someone had altered the report

by putting a check mark on the line next to "Limited

pushing/pulling," and by inserting the phrase "no writing, no


                                -4-
No. 1-09-1272

typing" on the line next to "Other (specify)."

     Dr. Garelick testified that he did not alter the return-to-

work status reports and he did not authorize anyone else to alter

them.   The doctor testified that if he had made such alterations,

a new form would have been used and a carbon copy retained in

plaintiff's office file.   He testified that the practice in his

office is to prepare duplicate return-to-work status reports,

where the original is given to the patient to take back to the

employer and the carbon copy is retained in the patient's office

file.

     In October 2006, Officer Erica Jenkins, a registered nurse

and case manager at Medical Services, informed plaintiff that she

needed to submit an updated return-to-work status report because

her light-duty assignment would soon expire.   Plaintiff contacted

Dr. Garelick's office for an appointment, but was told no

appointment was available.   Plaintiff testified that she then

told someone in the doctor's office that if she could not get an

appointment, she at least needed the doctor to submit a report

with recommended work restrictions.   Plaintiff was informed that

the recommendation would be for her to return to full duty.

     Officer Jenkins testified that shortly after October 18,

2006, plaintiff returned to active duty status, based on a report

from Dr. Garelick stating that plaintiff was cleared to return to

work with no restrictions.   On October 25, 2006, plaintiff

submitted a note from Dr. Byung-Ho Yu of the First Korean


                                -5-
No. 1-09-1272

Multispecialty Clinic, requesting that she be placed on light

duty for asthma.    Plaintiff testified that she had previously

submitted similar notes from Dr. Yu in August 2006, and later in

November 2006.

     Officer Mary L. Zia, a clerk in Medical Services, testified

that in November 2006, plaintiff was ordered to have her asthma

diagnosis confirmed by an independent medical pulmonologist

approved by the City.    Officer Zia testified that she was

reviewing plaintiff's file in order to compile a list of

pulmonologists plaintiff could choose from, when she noticed that

a return-to-work status report from Dr. Garelick had extended

plaintiff's light duty for 11 to 12 weeks.    The officer believed

that such an extension period was not normal.

     After conferring with a supervisor, Officer Zia contacted

Dr. Garelick's office and requested them to fax over copies of

plaintiff's return-to-work status reports from July 14 and 28,

2006.   Upon receipt of the reports, the officer noticed

discrepancies between the faxed versions and those maintained in

plaintiff's file at Medical Services.

     Officer Zia observed that the return-to-work status report

for July 28, 2006, from the doctor's office, only extended

plaintiff's light-duty status for "1-2" weeks, rather than the

"11-12" weeks listed on the report from plaintiff's file at

Medical Services.    The officer further observed that the only

duty modification listed on the return-to-work status report for


                                 -6-
No. 1-09-1272

July 28, 2006, from the doctor's office, was that plaintiff

should perform mostly or only left-handed work.   However, on the

copy of the report from plaintiff's file at Medical Services,

someone had altered the report by putting a check mark on the

line next to "Other (specify)," and adding the phrase "no

writing, no typing."

     The report was also altered to indicate that plaintiff's

duties should include limited pushing and pulling.   The officer

further noticed that where the doctor's copy of the return-to-

work status report for July 14, 2006, listed "no typing" as a

restriction, the copy of the report from plaintiff's file at

Medical Services had been altered to list "no typing, writing,"

as restrictions.

     In December 2006, plaintiff was placed on light duty for her

asthma.   She remained on light duty until her suspension on May

15, 2008.

     On August 21, 2008, the Board unanimously found plaintiff

guilty of violating Department Rule 2, which prohibits "[a]ny

action or conduct which impedes the Department's efforts to

achieve its policy and goals or brings discredit upon the

Department," and Rule 14, which prohibits "making a false report,

written or oral."   The Board subsequently discharged plaintiff

from her position as a Chicago police officer. Additional facts

are set forth as each issue is addressed.




                                -7-
No. 1-09-1272

                             ANALYSIS

     Plaintiff contends it was against the manifest weight of the

evidence for the Board to discharge her from her position as a

Chicago Police officer.   We must disagree.

     In reviewing a final decision under the Administrative

Review Law (735 ILCS 5/3-101 et seq. (West 2002)), we review the

administrative agency’s decision, not the trial court’s

determination. XL Disposal Corp. v. Zehnder, 304 Ill. App. 3d

202, 207, 709 N.E.2d 293 (1999).   Appellate review of an

administrative agency's decision regarding a discharge is a two-

step analysis. Siwek v. Police Board, 374 Ill. App. 3d 735, 737-

38, 872 N.E.2d 87 (2007).

     First, the reviewing court must determine if the agency's

factual findings are contrary to the manifest weight of the

evidence. Kappel v. Police Board, 220 Ill. App. 3d 580, 588, 580

N.E.2d 1314 (1991).   Reviewing courts generally defer to an

administrative agency's findings of fact since they are deemed to

be prima facie true and correct. Williams v. Board of Review, 395

Ill. App. 3d 337, 339, 917 N.E.2d 1094 (2009).

     Second, the reviewing court must determine if the findings

of fact provide a sufficient basis for the agency's conclusion

that cause for discharge exists. Kappel, 220 Ill. App. 3d at 588-

89; Krocka v. Police Board, 327 Ill. App. 3d 36, 46, 762 N.E.2d

577 (2001).   "An administrative tribunal's finding of 'cause' for

discharge is entitled to considerable deference and is to be


                                -8-
No. 1-09-1272

overturned only if it is arbitrary and unreasonable or unrelated

to the requirements of the service." Allman v. Police Board, 140

Ill. App. 3d 1038, 1041, 489 N.E.2d 929 (1986); see also Walsh v.

Board of Fire & Police Commissioners, 96 Ill. 2d 101, 105-06, 449

N.E.2d 115 (1983) (an "administrative tribunal's finding of

'cause' for discharge commands our respect, and it is to be

overturned only if it is arbitrary and unreasonable or unrelated

to the requirements of the service") (citing DeGrazio v. Civil

Service Comm'n, 31 Ill. 2d 482, 489, 202 N.E.2d 522 (1964)).

     Plaintiff contends that the Board's decision to discharge

her was arbitrary, capricious, and utterly disproportionate to

the nature and extent of her conduct.   She seeks to support these

claims with citations to cases in which police officers whose

conduct was arguably worse than hers received less severe

sanctions.

     "However, cause for discharge can be found regardless of

whether other employees have been disciplined differently."

Launius v. Board of Fire & Police Commissioners, 151 Ill. 2d 419,

442, 603 N.E.2d 477 (1992).   The "fact that different individuals

have been disciplined differently is not a basis for concluding

that an agency's disciplinary decision is unreasonable." Siwek,

374 Ill. App. 3d at 738.

     Such inferences are appropriate only where the factual

circumstances surrounding the discharge of other employees are

sufficiently similar to the facts surrounding the discharge at


                                -9-
No. 1-09-1272

issue to enable the reviewing court to perform a meaningful and

informed comparison. See Launius, 151 Ill. 2d at 441-43; Siwek,

374 Ill. App. 3d at 738.   In the instant case, plaintiff fails to

cite any cases in which the factual circumstances surrounding the

discharge of other police officers are sufficiently similar to

the factual circumstances surrounding her discharge so as to

enable our court to perform a meaningful and informed comparison.

See, e.g., Siwek, 374 Ill. App. 3d at 738.

     Plaintiff next contends it was against the manifest weight

of the evidence for the Board to discharge her because there was

no direct evidence that she was the person who altered her

return-to-work status reports.    Again, we must disagree.

     Although no one on the Board actually observed plaintiff

alter her return-to-work status reports, there was circumstantial

evidence from which the Board could have reasonably inferred that

she did so.   "Circumstantial evidence is the proof of certain

facts and circumstances from which the fact finder may infer

other connected facts which usually and reasonably follow

according to the common experience of mankind." Eskridge v.

Farmers New World Life Insurance Co., 250 Ill. App. 3d 603, 610,

621 N.E.2d 164 (1993).

     The circumstantial evidence establishes that plaintiff had

both a motive and the opportunity to alter her return-to-work

status reports.   In regard to motive, Dr. Garelick testified that

when he saw plaintiff on July 28, 2006, he refused her request


                                 -10-
No. 1-09-1272

for a recommendation to be placed on light duty for six months.

The doctor maintained that he was uncomfortable giving such a

recommendation in light of his inability to specifically identify

a cause of plaintiff's symptoms.

     Given the doctor's testimony, it is reasonable to assume

that plaintiff wished to avoid being returned to full-duty

status.   It is also not unreasonable to infer that when the

doctor refused plaintiff's request to be placed on light duty for

six months, she took matters into her own hands and altered the

return-to-work status report to extend her light-duty status "11-

12" weeks, rather than the "1-2" weeks recommended by the doctor.

     In regard to the opportunity to alter the return-to-work

status reports, plaintiff suggests that she did not have an

opportunity to alter the reports because they were faxed directly

from Dr. Garelick's office to Medical Services.   Plaintiff

contends that no clear evidence was presented as to how the

reports arrived at Medical Services.   We disagree.

     The testimonial and documentary evidence establishes that

the return-to-work status reports at issue were given directly to

plaintiff during her appointments with Dr. Garelick, as opposed

to being faxed from the doctor's office to Medical Services as

plaintiff testified.

     Dr. Garelick testified that the practice in his office is to

prepare duplicate return-to-work status reports for the patient,

where the original is given to the patient to take back the


                               -11-
No. 1-09-1272

employer and the carbon copy is retained in the patient's office

file.   In addition, the return-to-work status reports from

plaintiff's file at Medical Services bore no indication that they

had been faxed.    In contrast, the copies of the reports that were

faxed from the doctor's office to Medical Services on prior

occasions bore transmission stamps documenting the time and date

they were faxed.

     Moreover, plaintiff's testimony suggesting that the return-

to-work status reports at issue were faxed from the doctor's

office to Medical Services was contradicted by the testimony of

Officer Beverly Holowach and Officer Erica Jenkins.

     Officer Holowach, who is also a nurse at Medical Services,

testified that plaintiff came to Medical Services on July 19,

2006, and personally submitted a return-to-work status report

from Dr. Garelick, dated July 14, 2006.   The officer's testimony

was corroborated by a sign-in sheet from Medical Services dated

July 19, 2006, bearing plaintiff's signature and employee number.

     Officer Jenkins, a registered nurse and case manager at

Medical Services, testified that plaintiff came to Medical

Services on August 1, 2006, and personally submitted a return-to-

work status report from Dr. Garelick, dated July 28, 2006.

Officer Jenkins' testimony was also corroborated by a sign-in

sheet from Medical Services dated August 1, 2006, bearing

plaintiff's signature and employee number.

     Resolution of the factual issues in this case required the


                                -12-
No. 1-09-1272

Board to evaluate the credibility of the witnesses.   On appeal,

we will not disturb the Board's findings which follow therefrom.

See Jackson v. Board of Review of the Department of Labor, 105

Ill. 2d 501, 513, 475 N.E.2d 879 (1985) ("[t]he weight to be

given to the evidence and the credibility of the witnesses are

within the province of the administrative agency"); Cartwright v.

Civil Service Comm'n, 80 Ill. App. 3d 787, 794, 400 N.E.2d 581

(1980) ("[i]t is not the function of a reviewing court *** to

reweigh the evidence or redetermine the credibility of witnesses

after an administrative decision has been made").   In light of

the evidence and given our limited power of review, we cannot say

that the Board's factual findings, that plaintiff violated

Department Rules 2 and 14 by submitting altered documents to

Medical Services, were against the manifest weight of the

evidence.

     The second and final step in the analysis requires us to

determine whether the factual findings are sufficient to support

the Board's conclusion that "cause" exists for plaintiff's

discharge.   As mentioned, an agency's decision as to cause is

entitled to considerable deference and will not be reversed

unless it is arbitrary, unreasonable, or unrelated to the

requirements of service. Sangirardi v. Village of Stickney, 342

Ill. App. 3d 1, 17, 793 N.E.2d 787 (2003).

     The Board has considerable latitude and discretion in

determining what constitutes cause for discharge. Sangirardi, 342


                               -13-
No. 1-09-1272

Ill. App. 3d at 17.   Illinois courts have defined "cause" for

discharge as some "substantial shortcoming which renders the

employee's continuance in office in some way detrimental to the

discipline and efficiency of the service and which the law and

sound public opinion recognize as good cause for his no longer

holding the position." Collins v. Board of Fire & Police

Commissioners, 84 Ill. App. 3d 516, 521, 405 N.E.2d 877 (1980);

Robinson v. Cook County Police & Corrections Merit Board, 107

Ill. App. 3d 978, 983, 436 N.E.2d 617 (1982).

     Our courts have concluded that because the Board "is in the

best position to determine the effect of an officer's conduct on

the department, the reviewing court is required to give the

Board's determination of cause for terminating an officer

considerable deference." Sangirardi, 342 Ill. App. 3d at 18.      In

the instant case, we believe that plaintiff's conduct, when

viewed in its entirety, warrants the sanction of discharge.

     The essence of the misconduct for which plaintiff was found

guilty focuses directly upon her lack of honesty.   Plaintiff

exhibited a lack of honesty by altering her return-to-work status

reports and submitting them to Medical Services, and then again

by giving testimony under oath that the Board rightly found

incredible.   "Trustworthiness, reliability, good judgment, and

integrity are all material qualifications for any job,

particularly one as a police officer." Village of Oak Lawn v.

Human Rights Comm'n, 133 Ill. App. 3d 221, 224, 478 N.E.2d 1115


                               -14-
No. 1-09-1272

(1985).

     Plaintiff's attempts to avoid full-duty status by

misrepresenting a doctor's recommendation could have potentially

deprived other officers of light-duty assignments if they became

injured or ill.   Moreover, "as the guardians of our laws, police

officers are expected to act with integrity, honesty, and

trustworthiness." Sindermann v. Civil Service Comm'n, 275 Ill.

App. 3d 917, 928, 657 N.E.2d 41 (1995).

     A police officer's credibility is inevitably an issue in the

prosecution of crimes and in the Chicago police department's

defense of civil lawsuits.   A public finding that an officer had

lied on previous occasions is detrimental to the officer's

credibility as a witness and as such may be a serious liability

to the department.

     In sum, the Board's decision to discharge plaintiff from her

position as a Chicago police officer was not arbitrary,

unreasonable, or unrelated to the requirements of service.

Accordingly, we affirm the judgment of the circuit court which

upheld the Board's order of discharge.

Affirmed.




                               -15-